Exhibit 10.2
REVOLVING NOTE
August 31, 2010
For value received, the undersigned, DESTRON FEARING CORPORATION, a Delaware
corporation (the “Borrower”), hereby promises to pay ON DEMAND, and if demand is
not made, then as provided in the Credit Agreement (defined below), to the order
of TCI BUSINESS CAPITAL, INC., a Minnesota corporation (the “Lender”) on the
Termination Date referenced in the Credit and Security Agreement dated the same
date as this Revolving Note that was entered into by the Lender and the Borrower
(as amended from time to time, the “Credit Agreement”), at Lender’s office
located at 12270 Nicollet Avenue South, Burnsville, Minnesota, 55337, or at any
other place designated at any time by the holder hereof, in lawful money of the
United States of America and in immediately available funds, the principal sum
of Four Million and 00/100 Dollars ($4,000,000.00) or, if less, the aggregate
unpaid principal amount of all Advances made by the Lender to the Borrower under
the Credit Agreement, together with interest on the principal amount hereunder
remaining unpaid from time to time, computed on the basis of the actual number
of days elapsed and a 360-day year, from the date hereof until this Revolving
Note is fully paid at the rate from time to time in effect under the Credit
Agreement.
This Revolving Note is the Revolving Note referenced in the Credit Agreement,
and is subject to the terms of the Credit Agreement, which provides, among other
things, for acceleration hereof. Principal and interest due hereunder shall be
payable as provided in the Credit Agreement, and this Revolving Note may be
prepaid only in accordance with the terms of the Credit Agreement. This
Revolving Note is secured, among other things, pursuant to the Credit Agreement
and the Security Documents as therein defined, and may now or hereafter be
secured by one or more other security agreements, assignments or other
instruments or agreements.
The Borrower shall pay all costs of collection, including reasonable attorneys’
fees and legal expenses if this Revolving Note is not paid when due, whether or
not legal proceedings are commenced.
Presentment or other demand for payment, notice of dishonor and protest are
expressly waived.

                      DESTRON FEARING CORPORATION,         a Delaware
corporation    
 
               
 
  By:                                   Jason Prescott    
 
      Its:   Chief Financial Officer    

 

